1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,373

10 NICK GUERRERO,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Douglas R. Driggers, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Corey J. Thompson, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.

23          Defendant appeals the denial of his motion to suppress. We proposed to

24 affirm the district court’s decision in a calendar notice, and Defendant has
 1 responded with a memorandum in opposition. We have considered Defendant’s

 2 arguments, but we find them unpersuasive. We therefore affirm.

 3        On appeal from a trial court’s ruling on a motion to suppress, findings of fact

 4 are reviewed to determine if they are supported by substantial evidence and legal

 5 conclusions are reviewed de novo. State v. Leyba, 1997-NMCA-023, ¶ 8, 123 N.M.

 6 159, 935 P.2d 1171. “We review the district court’s ruling on a motion to suppress

 7 to determine whether the law was correctly applied to the facts, viewing the facts in

 8 the light most favorable to the prevailing party.” State v. Cline, 1998-NMCA-154,

 9 ¶ 6, 126 N.M. 77, 966 P.2d 785.

10        As discussed in our calendar notice, police were given information from an

11 anonymous person that: (1) within a half hour, a person named Nick Guerrero

12 (Defendant) is “suspected” to be meeting someone at the Tortilla Flats Bar off

13 Highway 70 in order to sell cocaine; and (2) Defendant would be driving a maroon

14 Chevrolet Trailblazer with chrome rims, and a New Mexico license plate. [RP 93;

15 DS 1] Police set up surveillance at the Tortilla Flats Bar. About one hour after

16 receiving the information, police observed a vehicle drive up and park in the lot of

17 the bar. The vehicle matched the description given to the officers. Officers

18 confirmed, through the license plate, that the vehicle was registered to Defendant,

19 Nick Guerrero. Another vehicle drove into the parking lot and parked next to

                                             2
 1 Defendant’s vehicle. The driver got out, approached Defendant’s driver-side

 2 window, leaned into the window, and then got back into his own vehicle. Both

 3 vehicles then left the parking lot. Defendant was stopped by police. He consented

 4 to a search, and cocaine was discovered in Defendant’s vehicle.

 5        In the memorandum in opposition, Defendant argues that the anonymous

 6 informant was not shown to be reliable, and there were no specific facts given

 7 about the occurrence of criminal activity. Defendant also argues that police could

 8 not stop him for investigatory purposes because he had not committed any traffic

 9 offenses and officers had not observed Defendant exchange anything in the parking

10 lot of the Tortilla Flats Bar.

11        Information from an anonymous person can support an investigatory stop if

12 a subsequent investigation sufficiently corroborates the information in order to

13 establish the reliability of the informant, State v. Urioste, 2002-NMSC-023, ¶ 16,

14 132 N.M. 592, 52 P.3d 964, and particularized information regarding the

15 occurrence of the alleged criminal activity is known to the officers, State v. Prince,

16 2004-NMCA-127, ¶ 17, 136 N.M. 521, 101 P.3d 332. Here, police were able to

17 corroborate information received from the anonymous caller, including the

18 description of the vehicle, the place where the transaction was to take place, and

19 the approximate time of the transaction. The caller gave the name of the person

                                              3
 1 who would be driving the vehicle, and officers discovered the that vehicle was

 2 registered to that person. The officers were also given information that Defendant

 3 was possibly going to conduct a drug transaction. During surveillance, the officers

 4 observed a second vehicle park next to Defendant’s vehicle, and saw the driver of

 5 the vehicle lean into Defendant’s window, after which both drivers left. Based on

 6 the information that a drug transaction was possible; the short interaction between

 7 Defendant and the other driver, including the fact that the driver leaned into

 8 Defendant’s window; and Officer DiMatteo’s training and experience, there was

 9 particularized information present in this case that a drug transaction was taking

10 place. See id.; [RP 94] The information given by the anonymous caller was

11 corroborated by the officers during surveillance, including particular details

12 corroborating the caller’s allegation that a drug transaction would take place. The

13 investigatory stop was lawful.

14        For the reasons discussed above and in our calendar notice, we affirm the

15 district court’s denial of Defendant’s suppression motion.

16        IT IS SO ORDERED.


17
18                                         MICHAEL E. VIGIL, Judge

19 WE CONCUR:

                                             4
1
2 JONATHAN B. SUTIN, Judge


3
4 TIMOTHY L. GARCIA, Judge




                             5